Citation Nr: 0027366	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, paranoid type, currently evaluated as 50 
percent disabling to include entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); that is, 
he has presented a claim that is plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  The most recent medical evidence of record is a 
December 1998 outpatient treatment record from the 
Fayetteville, Arkansas, VA Mental Hygiene Clinic (MHC).  This 
record indicates that the veteran was definitely doing better 
and that he seemed to sleep "fine."  He was working again 
at his sign painting business with one of his sons.  He was 
to return to the clinic in six months.  However, the claims 
folder does reflect that the records following his December 
1998 outpatient treatment were obtained or that efforts were 
undertaken to associate them with the claims folder.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, an attempt to obtain these 
MHC treatment records must be undertaken. 

Additionally, the Board is of the opinion that a new VA 
examination is in order. The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  While the veteran was afforded a 
mental status examination in September 1998, in light of the 
length of time that has past since this examinations and the 
additional medical evidence that has been requested, the 
Board believes that a new examination would be helpful to 
ascertain the current severity of the veteran's 
schizophrenia.

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
veteran for his schizophrenia since 
December 1998.  After securing the 
necessary release(s), the RO should 
obtain these records.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination to ascertain the 
severity of his schizophrenia.  Prior to 
the scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented.

The claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, and a copy of this 
remand must be available to the examiner 
for review in conjunction with the 
examination.  The examiner must conduct a 
detailed mental status examination.  Any 
indicated tests or studies should be 
accomplished. The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.  
On the examination report, the examiner 
should:

a.  Indicate the exact diagnosis or 
diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that 
are attributable to his service- 
connected schizophrenia if possible; 

b.  Discuss the effect, if any, of 
the veteran's schizophrenia, as 
opposed to any nonservice-connected 
psychiatric or physical disorders, 
on his social and industrial 
adaptability, if possible.  If it is 
medically impossible to distinguish 
symptoms resulting from the various 
disorders, the examiner should 
specifically state so in the 
examination report.  

c.  Assign a Global Assessment of 
Functioning (GAF) score for the 
veteran's service-connected 
psychiatric disorder consistent with 
the American Psychiatric 
Association: Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).

4.  The RO should then readjudicate the 
issue on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



